Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on Aug. 4, 2021 with respect to claims 1 - 23 has been entered.
Response to Arguments
Applicant’s arguments filed on Aug. 4, 2021 with respect to claims 1 – 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 12 is objected to because of the following informalities: 

The phrase – a data capture obstruction “disposed on the front of the structure”, is missing in claim 12.
Please make all the independent claims claiming similar features.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 6, 8, 11 – 17, 19, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over
High US PGPub: US 2016/0260054 A1, Sep. 8, 2016 and in view of
Yanagi US PGPub: US 2020/0279113 A1 Sep. 3, 2020.
Regarding claims 1, 12, 23, High discloses,

a method in an imaging controller of detecting data capture obstructions on a front of a support structure (detect objects through several sensors mounted on motorized transport unit 102, through independent cameras; detects obstacles in its path; baseline 3D scan mapping of at least a portion of a shelf or support structure; 3D scans relative to a baseline scan, which can be product specific and/or shelf specific; 3D scans are evaluates offset distance proximate a front edge of the shelf – ABSTRACT, Figs. 1, 6, 7, 8A, 8B, 9 - 15, paragraphs 0016, 0072, 0093, 0121) and a computing device (computing device – paragraphs 0027, 0036, 0068), comprising: a memory (paragraph 0033); an imaging controller connected with the memory (memory and a video camera – paragraph 0027), the method and the imaging controller (the video camera detects – paragraph 0072) configured to comprising: 

obtaining (i) a point cloud of the support structure and a data capture obstruction (three-dimensional 3D scanning, point cloud measurements and/or 3D scan mapping in cooperation with product mapping; 3D scans relative to a baseline scan, which can be product specific and/or shelf specific - paragraphs 0092, 0093), and 

(ii) a support structure plane corresponding to the front of the support structure (a shelf or support structure; front of the shelf - paragraphs 0016, 0092); 

for each of a plurality of selection depths (a select area of the shopping facility and based on a series of 3D scan mapping to identify multiple product depth distances; 3D scanners 602 can be positioned to capture 3D scans that can include the depth or a number of products deep on a shelf - ABSTRACT, paragraphs 0130, 0134): 

selecting a subset of points from the point cloud based on a selection depth (3D scanners 602 can be positioned to capture 3D scans that can include the depth or a number of products deep on a shelf; provide 3D scans at multiple different heights; these different heights can allow for a mapping of depths on shelves - paragraph 0130); 

detecting obstruction candidates from the subset of points (using 3D scanning and point cloud measurements, the central computer system can determine where products are supposed to be; obstacles can be substantially any obstacle, such as products – i.e., obstruction candidates - paragraphs 0079, 0141) and, for each obstruction candidate (obstacles can be substantially any obstacle, such as but not limited to customers, movable item containers, other motorized transport units, other scanners, shopping facility employees, boxes, pallets, products, cleaning equipment, and other such obstacles - paragraph 0141): 

responsive to determining that a dimension of the obstruction candidate meets a dimensional criterion, determining whether the obstruction candidate meets a confirmation criterion (dimensions or other such identifying features can be used to confirm that an item located in an area on the shelf being evaluated is actually an item of the product expected to be located in the area; obstacles can be substantially any obstacle, such as but not limited to customers, movable item containers, other motorized transport units, other scanners, shopping facility employees, boxes, pallets, products, cleaning equipment, and other such obstacles - paragraphs 0137, 0141); 

when the obstruction candidate meets the confirmation criterion, identifying the obstruction candidate as a confirmed obstruction (dimensions or other such identifying features can be used to confirm that an item located in an area on the shelf being evaluated is actually an item of the product expected to be located in the area; obstacles can be substantially any obstacle, such as products; identifying that the facing area threshold across the shelf of the select area has the product depth distance that is greater than the predefined depth distance threshold - paragraphs 0137, 0141, 0142); and 

presenting obstruction detection output data including the confirmed obstructions (a notification can be issued - e.g., displayed on a user device, in response to identifying that the facing area threshold across the shelf of the select area has the product depth distance that is greater than the predefined depth distance threshold; the notification can request action be taken, such as facing the product, restocking the shelf; dimensions or other such identifying features can be used to confirm that an item located in an area on the shelf being evaluated is actually an item of the product expected to be located in the area - paragraphs 0137, 0142),

but, does not disclose, a data capture obstruction “disposed on the front of the supporting structure”.

Yanagi teaches, accurately detects the position of a shelf label disposed on a display shelf (ABSTRACT).

Another label – i.e., obstacle "SALE!" partly overlaps with second-row, second-position shelf label 51. Thus, second-row, second-position shelf label 51 may be failed in the detection with video recognition (Fig. 17, paragraph 0187). A process for detecting a shelf label position – i.e., unknown shelf label, that is present in one of the sets but is not present in the other (Figs. 40.s501, paragraph 0337).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the 3D scans are evaluates offset distance proximate a front edge of the shelf of High (High, ABSTRACT, Figs. 1,6, 7, 8A, 8B, 9 - 15, paragraphs 0016, 0072, 0093, 0121) wherein the system of High, would have incorporated, accurately detects the position of a shelf label disposed on a display shelf, along with detecting a shelf label position – i.e., obstacle or unknown shelf label of Yanagi (Yanagi, Figs. 17, 40/s501, paragraphs 0187, 0337) for a stock monitoring system that automatically monitors the stock quantity of products has been desired, where it is necessary to accurately detect the position of a shelf label included in camera video Yanagi, paragraphs 0011, 0012).

Regarding claims 2, 13, High discloses,

the method of claim 1, wherein determining whether the obstruction candidate meets the confirmation criterion (dimensions can be used to confirm that an item located in an area on the shelf being evaluated is actually an item of the product expected to be located in the area; obstacles can be substantially any obstacle, such as products - paragraphs 0137, 0141) includes at least one of: determining whether the obstruction candidate exceeds a minimum obstruction dimension (dimensions can be used to confirm that an item located in an area on the shelf being evaluated is actually an item of the product expected to be located in the area; evaluating the 3D scan mapping configured to identify when the items detected within the select area are different than an expected product intended to be positioned within the select area; a notification to be communicated, notifying a shopping facility associate that an item of a different product is incorrectly placed within the select area; obstacles can be substantially any obstacle, such as products - paragraphs 0137, 0141); 

determining whether the obstruction candidate has a predetermined obstruction shape (dimensions  i.e., shape, can be used to confirm that an item located in an area on the shelf being evaluated is actually an item of the product expected to be located in the area - paragraph 0137); and 

determining whether the obstruction candidate has a predetermined obstruction orientation (orientation for movement when it is unattached to a movable item container 104; obstacles can be substantially any obstacle, such as motorized transport units and other such obstacles - paragraph 0141).

Regarding claims 3, 14, High discloses,

the method of claim 1, wherein determining whether the obstruction candidate meets the confirmation criterion includes determining whether the obstruction candidate has been detected at a threshold number of previous selection depths (evaluation of the 3D scan mapping, when one or more of the multiple product depth distances is greater than a predefined depth distance threshold from the reference offset distance of the product support structure; dimensions can be used to confirm that an item located in an area on the shelf being evaluated is actually an item of the product expected to be located in the area; obstacles can be substantially any obstacle, such as products - ABSTRACT, paragraphs 0134, 0137, 0141).

Regarding claims 4, 15, High discloses,

the method of claim 3, further comprising: when the obstruction candidate has not been detected at the threshold number of previous selection depths, discarding the obstruction candidate (3D scan mapping to identify multiple product depth distances; evaluate the scans relative to one or more thresholds; 3D scan evaluator configured to evaluate a series of 3D scans; the notification to the shopping facility associate is not immediately communicated in response to detecting a row being further from the reference offset than a depth distance threshold 1206 – i.e., not detected; notification would likely be an inefficient use – i.e., discarded, of the associate's time – ABSTRACT, paragraphs 0113, 0126).

Regarding claims 5, 16, High discloses,

the method of claim 1, further comprising: responsive to the dimensional criterion not being met (3D scan mapping to identify multiple product depth distances; identify an incorrectly placed product; the central computer system may store and/or may have access to 3D scans, pictures, and/or other such images of many if not all of the products available for purchase at the shopping facility; dimensions can be used to confirm that an item located in an area on the shelf being evaluated is actually an item of the product expected to be located in the area - ABSTRACT, paragraph 0137), 
storing the obstruction candidate in the memory for evaluation at a subsequent selection depth (3D scan mapping to identify multiple product depth distances; databases 126 may store some or all of particular data that may be needed to evaluate product placement, shelf conditions, product position and/or placement information, otherwise monitor products within the shopping facility based on one or more series of 3D scans and corresponding composite 3D scan mapping – ABSTRACT, paragraph 0095).

Regarding claims 6, 17, High discloses,

the method of claim 1, further comprising: selecting a set of points from the point cloud corresponding to an obstruction region (three-dimensional 3D scan mapping corresponding to at least a select area – i.e., region of the shopping facility; objects within the area of the shopping facility are also mapped; using 3D scanning and point cloud measurements, the central computer system can determine where products are supposed to be – ABSTRACT, paragraphs 0074, 0079, 0092); 

wherein the subset of points is selected from the obstruction region (three-dimensional 3D scan mapping corresponding to at least a select area – i.e., region of the shopping facility; objects within the area of the shopping facility are also mapped; using 3D scanning and point cloud measurements – ABSTRACT, paragraphs 0074, 0079).

Regarding claims 8, 19, High discloses,

the method of claim 1, wherein selecting the subset of points includes selecting the points having depths smaller than the selection depth (3D scan mapping to identify multiple product depth distances; grids are applied to 2D horizontal maps along with 3D models; grids start at a higher unit level and then can be broken down into smaller units of measure by the central computer system 106 when needed to provide more accuracy; 3D scanners identify new reference points – ABSTRACT, paragraphs 0075, 0143).

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over
High US PGPub: US 2016/0260054 A1, Sep. 8, 2016 in view of 
Yanagi US PGPub: US 2020/0279113 A1 Sep. 3, 2020 and further in view of
Cote US PGPub: US 2012/0051730 A1 Mar. 1, 2012.

Regarding claims 7, 18, both High and Yanagi discloses all the claimed features,

but, does not disclose, the method of claim 1, further comprising setting the selection depths by: decrementing a depth of the support structure plane by a coarse interval to set a first selection depth; and incrementing the first selection depth by a fine interval to set a second selection depth.
Cote teaches, setting the selection depths (enabling auto-focus control; different colors may focus at different depth (paragraph 0354) by: decrementing a depth of the support structure plane by a coarse interval to set a first selection depth (different colors may focus at different depth; enabling auto-focus control using a combination of coarse and fine adjustments – paragraph 0354); and incrementing the first selection depth by a fine interval to set a second selection depth (different colors may focus at different depth; enabling auto-focus control using a combination of coarse and fine adjustments – paragraph 0354). 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the 3D scans are evaluates offset distance proximate a front edge of the shelf of combined High and Yanagi (combined High and Yanagi, ABSTRACT, Figs. 1,6, 7, 8A, 8B, 9 - 15, paragraphs 0016, 0072, 0093, 0121) wherein the system of combined High and Yanagi, would have incorporated, setting the selection depths by: decrementing a depth of the support structure plane by a coarse interval to set a first selection depth; and incrementing the first selection depth by a fine interval to set a second selection depth of Cote (Cote, paragraph 0354) for the purpose of determining an optimal focal position length at which to position a lens associated with the image sensor or camera capturing depth by searching for a peak in a fine and/or coarse autofocus score (Cote, paragraph 0010).

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over
High US PGPub: US 2016/0260054 A1, Sep. 8, 2016 in view of 
Yanagi US PGPub: US 2020/0279113 A1 Sep. 3, 2020 and further in view of
Guo US PGPub: US 2017/0109940 A1 Apr. 02, 2017.

Regarding claims 9, 20, both High and Yanagi discloses all the claimed features,

but, does not disclose, the method of claim 1, wherein detecting obstruction candidates comprises: generating a two-dimensional projection of the selected subset of points; detecting contiguous sets of points in the projection; and generating a bounding box corresponding to each contiguous set.

Guo teaches, wherein detecting obstruction candidates (detect objects such as obstructions; detect objects such as signs, people, faces, symbols, vehicles, obstructions - hereinafter obstruction candidates - paragraph para 0075) comprises: 
generating a two-dimensional projection of the selected subset of points (detected and/or tracked objects; object points from two views – paragraphs 0040, 0048); detecting contiguous sets of points in the projection (object points from two views may be matched – paragraphs 0040, 0048); and generating a bounding box corresponding to each contiguous set (providing bounding boxes corresponding to one or more detected and/or tracked objects; object points from two views – paragraphs 0040, 0048). 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the 3D scans are evaluates offset distance proximate a front edge of the shelf of combined High and Yanagi (combined High and Yanagi, ABSTRACT, Figs. 1,6, 7, 8A, 8B, 9 - 15, paragraphs 0016, 0072, 0093, 0121) wherein the system of combined High and Yanagi, would have incorporated, generating a two-dimensional projection of the selected subset of points; detecting contiguous sets of points in the projection; and generating a bounding box corresponding to each contiguous set of  Guo (Guo, paragraph s 0040, 0046) for the purpose of obtaining a combined image from combination of image in order to obtain depth information is based on a distance measurement between a depth sensor and at least one object in the combined image (Gue, paragraph 0004).
Allowable Subject Matter
Claims 10 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is the examiner’s statement of reasons for allowance:

Claim 10 is allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a method in an imaging controller of detecting data capture obstructions on a front of a support structure, the method comprising: obtaining (i) a point cloud of the support structure and a obstruction disposed on the front of the support structure, and (ii) a support structure plane corresponding to the front of the support structure; for each of a plurality of selection depths: selecting a subset of points from the point cloud based on a selection depth; detecting obstruction candidates from the subset of points and, for each obstruction candidate: responsive to determining that a dimension of the obstruction candidate meets a dimensional criterion, determining whether the obstruction candidate meets a confirmation criterion; when the obstruction candidate meets the confirmation criterion, identifying the obstruction candidate as a confirmed obstruction; and presenting obstruction detection output data including the confirmed obstructions; setting the selection depths by: decrementing a depth of the support structure plane by a coarse interval to set a first selection depth; and incrementing the first selection depth by a fine interval to set a second selection depth; wherein detecting obstruction candidates further comprises: determining whether the bounding box overlaps with a previously detected obstruction candidate; and when the bounding box overlaps with a previously detected obstruction candidate, storing an indication of the previously detected obstruction candidate with the bounding box, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 21 is allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a computing device, comprising: a memory; an imaging controller connected with the memory, the imaging controller configured to: a method in an imaging controller of detecting data capture obstructions on a front of a support structure, the method comprising: obtaining (i) a point cloud of the support structure and a obstruction and (ii) a support structure plane corresponding to a front of the support structure; for each of a plurality of selection depths: selecting a subset of points from the point cloud based on a selection depth; detecting obstruction candidates from the subset of points and, for each obstruction candidate: responsive to determining that a dimension of the obstruction candidate meets a dimensional criterion, determining whether the obstruction candidate meets a confirmation criterion; when the obstruction candidate meets the confirmation criterion, identifying the obstruction candidate as a confirmed obstruction; and presenting obstruction detection output data including the confirmed obstructions; generate a two-dimensional projection of the selected subset of points; detect contiguous sets of points in the projection; and generate a bounding box corresponding to each contiguous set; determine whether the bounding box overlaps with a previously detected obstruction candidate; and when the bounding box overlaps with a previously detected obstruction candidate, store an indication of the previously detected obstruction candidate with the bounding box, in combination with all other limitations in the claim(s) as defined by applicant.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228.  The examiner can normally be reached on Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH PATEL/Primary Examiner, Art Unit 2642